IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                       JANUARY 1998 SESSION
                                                   FILED
                                                   January 30, 1998

                                                  Cecil Crowson, Jr.
CLARENCE WASHINGTON,               )               Appellate C ourt Clerk
                                   )   NO. 02C01-9703-CC-00097
      Appellant,                   )
                                   )   LAUDERDALE COUNTY
VS.                                )
                                   )   HON. JOSEPH H. WALKER,
JIMMY HARRISON, WARDEN,            )   JUDGE
                                   )
      Appellee.                    )   (Writ of Habeas Corpus)



FOR THE APPELLANT:                     FOR THE APPELLEE:

CLARENCE WASHINGTON, pro se            JOHN KNOX WALKUP
Number 97682                           Attorney General and Reporter
Cold Creek Correctional Facility
P.O. Box 1000                          KENNETH W. RUCKER
Henning, TN 38041-1000                 Assistant Attorney General
                                       Cordell Hull Building, 2nd Floor
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       ELIZABETH T. RICE
                                       District Attorney General
                                       302 Market Street
                                       Somerville, TN 38068




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                        OPINION



       The appellant, Clarence Washington, appeals as of right from an order

entered in the Circuit Court of Lauderdale County denying his petition for writ of

habeas corpus. The judgment of the trial court is affirmed.



                                           I.



       The appellant was convicted in February 1983 of two (2) counts of

robbery with a deadly weapon, which were Class X felonies at that time. Jury

sentencing was still in effect, and he was sentenced by the jury to two (2) ten-

year sentences. The appellant was then found to be an habitual criminal, and

his sentences were enhanced to two (2) concurrent life sentences. The

appellant asserts that having his sentences enhanced as an habitual offender

after being convicted for Class X felonies violates double jeopardy principles. He

claims the enhanced sentences are void; therefore, he should be released based

on the original sentences.



                                          II.



       It is a settled principle that an appellant is only entitled to habeas corpus

relief if “it appears on the face of the judgment or the record of the proceedings

upon which the judgment is rendered, that a convicting court was without

jurisdiction or authority to sentence a defendant, or that a defendant’s sentence

of imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d
157, 164 (Tenn. 1993).

       The appellant does not allege, nor does it appear that his judgment is void

on its face. Nor does it appear that his sentences have expired. Therefore, he is

not entitled to habeas corpus relief.




                                           2
                                         III.



       Habitual criminal statutes do not prescribe an additional sentence for one

already convicted, or punish offenders for crimes where sentences have been

served. A finding of guilt and the jury’s setting of sentence for the triggering

offense prior to the jury’s habitual criminal designation does not violate double

jeopardy principles. State v. Archie, 639 S.W.2d 674, 676 (Tenn. Crim. App.

1982). Rather, the statutes recognized prior criminal convictions and used them

as a means to enhance the present sentence for the triggering offense. See

Tenn. Code Ann. § 39-1-801 et. seq. (1982).

       “Since habitual criminality is a status or a vehicle for the enhancement of

punishment, incidental to and dependent on the most recent conviction, as

opposed to an independent crime, jeopardy does not attach.” Pearson v. State,

521 S.W.2d 225, 227 (Tenn. 1975). Thus, the procedure for the habitual

criminal designation and setting of punishment does not violate double jeopardy.



                                         IV.



       The appellant contends he is entitled to relief under double jeopardy

principles that prohibit multiple punishments for a single offense. He claims that

by being convicted of a Class X felony, he originally received an enhanced

punishment for his crimes. He argues the habitual criminal enhancement he

received was a second, distinct punishment for the same crimes.

       The appellant mischaracterizes the sentence enhancement he received

by virtue of his habitual criminal designation. He received one punishment for

each of the crimes as discussed above, albeit a much more severe punishment

based upon his designation as an habitual criminal.




       The judgment of the trial court is affirmed.



                                          3
                                     __________________________
                                     JOE G. RILEY, JUDGE



CONCUR:



______________________________
JOE B. JONES, PRESIDING JUDGE




______________________________
PAUL G. SUMMERS, JUDGE




                                 4